Citation Nr: 0118932	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-14 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical treatment received on August 30, September 
10, and September 21, 1999.

(The issue of entitlement to a rating in excess of 10 percent 
for hypertension will be addressed in a separate remand.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1958, and from March 1958 through May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, 
Florida, which denied entitlement to reimbursement for the 
cost of unauthorized private medical treatment.  The VA 
Regional Office in St. Petersburg, Florida, has jurisdiction 
over the veteran's claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran received private medical care at the 
University of Florida Dermatology Center on August 30, 
September 10, and September 21, 1999, for a service-connected 
abdominal melanoma.

3.  The veteran did not obtain prior authorization from 
VA for the above private medical treatment and, at the 
time of that treatment, a medical emergency of such 
nature that delay would have been hazardous to life or 
health did not exist.

4.  VA medical treatment was feasibly available, and was 
offered to the veteran, but the veteran instead elected 
to receive private medical treatment, which he believed 
to be superior in quality than VA medical care.




CONCLUSION OF LAW

VA reimbursement for unauthorized private medical expenses 
incurred in the course of private treatment of the veteran on 
August 30, September 10, and September 21, 1999, is not 
warranted.  38 U.S.C.A. §§ 1701, 1728 (West 1991 & Supp. 
2000); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial due process considerations

The Board notes that while this appeal was pending, a change 
to the law was made which is pertinent to this claim.  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the claimant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Although the Gainesville, Florida VAMC has not 
had an opportunity to consider this change, the Board 
concludes, for the reasons discussed below, that there is no 
undue prejudice to the veteran by the Board considering the 
claim at this time, and a remand is therefore not warranted.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified as amended at 38 U.S.C. § 5100, et seq.) 
[hereafter "VCAA"].  In essence, this Act amplified VA's 
duty to assist a claimant (requiring VA to notify the 
claimant and his or her representative of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits), and mandated certain additional notice duties 
(requiring VA, for instance, to secure any relevant evidence 
not yet of record, and to schedule medical examinations, 
whenever indicated).  Id.

The above change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).   The 
VCAA may have potential applicability to the development and 
adjudication of a claim for medical reimbursement, such as in 
the veteran's present case.  See Tellex v. Gober, 14 Vet. 
App. 196 (2000).

The above notwithstanding, VCAA does not require that 
assistance be provided to a claimant where there is "no 
reasonable possibility . . . that such assistance would aid 
in substantiating the claim."  VCAA, § 3, subpart (a) (to be 
codified at 38 U.S.C.A. § 5103A(a)(2)).  Here, the facts 
which are dispositive of the claim are not in dispute, and 
require no further development.  Additionally, the SOC issued 
to the veteran in June 2000 informed him of the reasons for 
the denial of his claim, which is essentially the same basis 
for the Board's denial.  This was sufficient for notification 
of the information and evidence necessary to substantiate the 
claim, and the veteran has been adequately informed as to the 
type of evidence that would help substantiate his claim.  
Also, the veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases for the denial of this claim.

Accordingly, it is the Board's opinion that VA's duty to 
assist the veteran is satisfied, and it is consequently 
initially found that all evidence necessary for an equitable 
disposition of the matter on appeal has been obtained and 
developed by the agency of original jurisdiction.

Factual background

The record shows that the veteran is service-connected for 
the residuals of a malignant abdominal melanoma, which was 
excised by VA in 1992.  The service-connected disability is 
rated as 10 percent disabling.

In August 1999, the veteran sought VA medical care for a mole 
on his abdomen, near the site of the malignant abdominal 
melanoma that was excised in 1992, which the veteran feared 
could represent another melanoma.  According to a Claim for 
Payment of Cost of Unauthorized Medical Services, VA Form 10-
583, that the veteran filed with the VAMC in April 2000, as 
well as several other written documents filed by him 
contemporaneously, the veteran was told that his primary care 
physician from VA was not available, but that he could see 
another VA physician.  The record is unclear as to whether 
the veteran actually received some preliminary VA medical 
treatment on that occasion, but it is clear that the veteran 
declined further VA treatment and sought medical care for the 
suspect abdominal mole at the University of Florida 
Dermatology Center.  He did not request authorization for 
this private medical treatment, nor has he ever alleged that 
he did.

The above private institution provided medical care to the 
veteran on August 30, September 10, and September 21, 1999.  
The treatment essentially consisted of an initial 
consultation, a biopsy of the suspect area, which was 
interpreted as revealing a melanocytic (benign) nevus, 
compound, with architectural disorder and scattered moderate 
cytologic atypia, and removal of the stitches.  The total 
amount that the veteran seeks to be reimbursed from VA is 
$146.00.

In establishing the basis for his reimbursement claim, the 
veteran essentially argued, in his VA Form 10-583, that, 
while he did elect to receive unauthorized private medical 
care, he was entitled to be reimbursed for the cost of said 
private medical care because he could not have received from 
VA the treatment that he received on the above dates at the 
University of Florida Dermatology Center since, in his 
opinion, the VA physician whose services were offered to him 
in August 1999 was "incompetent."

The veteran's claim was denied by the VAMC in June 2000, and 
the veteran thereafter sent letters to the Secretary of VA, a 
U.S. Congresswoman, a U.S. Senator, and the Inspector 
General, essentially expressing his discontent with the 
VAMC's denial of his claim.  These letters, in conjunction 
with telephone communications between VA and the veteran, 
were construed as the veteran's Notice of Disagreement (NOD) 
with the June 2000 denial of benefits.  A Statement of the 
Case (SOC) was then issued, in June 2000, and the veteran 
perfected his appeal of this issue, by submitting a VA Form 9 
that was received at the VAMC in July 2000.  In his 
Substantive Appeal, the veteran indicated that his 
"statements on VA Form 10-583 speak for themselves," and 
further stated the following:

[T]his case was beyond the ability of the 
VA hospital, timing was critical and even 
if I could have reached a senior resident 
dermatologist at the VA hosp[ital] (which 
I could not), there is an excellent 
chance he would have said "it was 
nothing, forget about it, go out and get 
a life.["]

In the above statement, the veteran also attempted to 
demonstrate his competency to dispute the VA physician's 
capabilities and to determine that, in his particular case, 
private medical treatment was the only viable solution, by 
indicating the following:

What makes me so smart?  (1) Its [sic] my 
body [;] (2) I have studied on & off 
about skin cancer for eight years [; and] 
(3) I knew the mole had grown larger 
(they had to take my word)[.]

The veteran has not submitted an expert's opinion 
substantiating his contention that VA medical care was simply 
unavailable on the above dates, and the record further shows 
that peer review conducted by VA demonstrated that the very 
limited VA medical care that the veteran apparently received 
in August 1999 was appropriate, and rendered by a competent 
individual.  (See SOC of June 2000.)

Legal analysis

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are two theories of entitlement which 
must be addressed:  (1) whether the services for which 
payment is sought were authorized by VA, see 38 U.S.C.A. § 
1703(a), and (2) whether the claimant is entitled to payment 
or reimbursement for services not previously authorized, see 
38 U.S.C.A. § 1728(a).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).

As indicated earlier, in the present case, the veteran has 
not argued, nor does the evidence suggest, that prior 
authorization for the private medical treatment received at 
the University of Florida Dermatology Center was obtained.  
In fact, the veteran has acknowledged that he chose to 
receive medical care from that private medical facility 
rather than from VA because his primary care physician from 
VA was not available and the VA physician to whom he was 
being referred was, in his opinion, "incompetent."  Thus, 
the only theory of entitlement that can be addressed in this 
case is the one applicable for medical services that were not 
previously authorized.

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA, all of the following must be shown:  

(A) that the treatment was either (1) for 
an adjudicated service-connected 
disability, or (2) for a nonservice-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability, or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability; or (4) any illness, injury or 
dental condition in the case of veteran 
who is participating in a rehabilitation 
program under 38 U.S.C.A. Chapter 31; and

(B) that a medical emergency existed and 
delay would have been hazardous to life 
or health; and 

(C) that no VA or other Federal 
facilities were feasibly available and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise or practicable or treatment 
had been or would have been refused. 

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 539, 
542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital care 
or medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.").

The first criterion appears to have been met in the present 
case, as the private medical care received by the veteran 
appears to have been for a service-connected disability.

The second criterion is not met in the present case because, 
while the veteran claims that, because of his history of a 
prior diagnosis of a malignant melanoma, "timing was 
critical" when he sought treatment in August 1999, the fact 
remains that this clearly was not a condition that required 
emergency treatment.  The United States Court of Appeals for 
Veterans Claims (the Court) has defined an emergency as "a 
sudden, generally unexpected occurrence or set of 
circumstances demanding immediate action."  Hennessey, 7 
Vet. App. at 147 (1994) (citations omitted) (emphasis in 
original).

The Board is cognizant of the genuine preoccupation that the 
veteran must have had in his mind at the time, especially 
given his history of a malignant melanoma on the abdomen.  
However, even if the mole on his abdomen had been eventually 
diagnosed as a malignant melanoma, which it was not, 
immediate action was simply not needed so as to warrant 
emergency treatment at the time.  More importantly, the 
veteran is not competent to say that his was an emergency, 
insofar as he has not shown that he is a medical care expert.  
In this regard, it is noted that the Court has said that, 
where a claim involves a medical fact, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Court has also held that lay persons are 
not qualified to render medical opinions regarding medical 
issues.  Espiritu v. Derwisnki, 2 Vet. App. 492, 494-495 
(1992).

The third criterion is not met in the present case, 
either, because it is not shown that VA medical 
treatment was not "feasibly available" to the veteran 
in August 1999.  In this regard, it is noted that a VA 
facility may be considered as "not feasibly available" 
when the urgency of the applicant's medical condition, 
the relative distance of the travel involved, or the 
nature of the treatment required makes it necessary or 
economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52 and 17.53.  None of 
these circumstances was present in this case when the 
veteran sought medical care in August 1999:  the 
veteran's medical condition was not urgent so as to 
require immediate medical treatment, he was able to 
travel to the VA medical center, and he has not shown 
that the nature of the treatment required made it 
necessary or economically advisable to use non-VA 
medical facilities.  More importantly, the veteran was 
offered the required medical treatment by VA, but he 
declined that treatment, based on his belief that the VA 
physician was "incompetent," and that private medical 
treatment would be superior in quality.  Since the 
requested VA medical treatment was available, and was 
indeed offered to the veteran, it cannot be found on 
appeal that VA services were "not feasibly available."  

As was noted above, all three of the criteria listed in 
38 U.S.C.A. § 1728(a) must be met in order to establish 
entitlement to payment or reimbursement of unauthorized 
private (i.e., non-VA) medical expenses.  Here, it is shown 
that the veteran received medical care for a service-
connected disability, but it is not shown that there was a 
medical emergency of such nature that delay would have been 
hazardous to life or health, or that VA medical treatment was 
not feasibly available at that time.

In view of all of the above, the Board concludes that VA 
reimbursement for unauthorized private medical expenses 
incurred in the course of private treatment of the veteran on 
August 30, September 10, and September 21, 1999, is not 
warranted.


ORDER

Entitlement to reimbursement for the cost of unauthorized 
private medical treatment received on August 30, September 
10, and September 21, 1999, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

